DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 3 November 2021 is acknowledged and has been entered.
Status of the Claims
Claims 3, 14-17, 19-20 and 22 have been cancelled.
Claims 6-13 and 18 have been withdrawn.
Claims 1-2, 4-5, 21 and 23-26 are presented for examination on the merits.

The amended claims remain very broadly drafted to any combination of: An anti-CTLA4, an anti-PD1 and an anti-PD-L1 antibody checkpoint inhibitor and one of the recited components (a) through (d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/082083 (hereinafter “Schettini”) and Tokai Pharmaceuticals, Inc., (WO2015/023710A1) (hereinafter “Tokai”) in view of WO2016/044207 (hereinafter “Topailian”).
Schettini discloses a kit comprising one or more immune checkpoint inhibitors, (The invention also provides a kit comprising a reagent to carry out the methods of the invention, Para.[00902]; The second target can also be selected from the group consisting of ....programmed cell death 1 (PD-1), programmed death ligand-1 (PD-L1... Para.[00805]; For example, the one or more circulating biomarker for immunomodulation can be one or more of CD45, FasL, CTLA4, Para. [00421]). Schettini further discloses wherein (a) or (c) further comprises an herbal extract, a fraction thereof or any active chemical present in the herbal extract or fraction thereof, derived from at least one herb selected from the group consisting of Glycyrrhiza uralensis (G), Paeonia lactiflora (P), and Ziziphusjujuba (Z) (PHY906, Table 8, 
Schettini fails to explicitly disclose and at least one herbal composition selected from the group consisting of (a) an herbal extract of Scutellaria baicalensis (S), a fraction thereof or any active chemical present in the herbal extract or fraction thereof. Schettini fails to explicitly disclose wherein the immune checkpoint inhibitor is selected from the group consisting of Ipilimumab, Pembrolizumab, Nivolumab, Durvalumab and Atezolizumab.
Tokai is in the field of biomarkers to evaluate treatment options at various points in the course of cancer treatment and teaches a method of treating a cancer using immune checkpoint blockade biomarkers and Scatellaria biacalensis (Immune checkpoint blockade and immunologic approaches (CTLA-4 blockade) Immune modulators, programmed death ligands 1 and 2 (PD-L1 and PD-L2) and their receptor, for example PD-1, Para. [0086]; Also contemplated is a method of treating a disease by administering to a subject in need thereof a combination therapy comprising an anti-androgen therapy and a compound of Formula I, II, and/or III. The anti-androgen therapy can be... Scutellaria baicalensis, Para. [0092] wherein the subject is further 
Topalian in the field of cancer management (Abstract) and teaches a kits comprising the checkpoint inhibitors Ipilimumab, Pembrolizumab, Nivolumab, Durvalumab and Atezolizumab (According to an additional aspect of the invention a kit is provided, Para. [15]; lpilimumab....Pembrolizumab....Nivolumab...Durvalumab and Atezolizumab, Para.[01] and [37]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the herbal extract disclosed in Schettini to include only Scutellaria baicalensis as disclosed Tokai in combination with checkpoint inhibitors to treat cancer. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Schettini by choosing one of the known checkpoint inhibitors as taught by Topalian for the purpose of treating patients that are identified as non-responders (Topalian, Para. [05]).
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art.  
Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  
Response to Arguments
Applicant's amendments/arguments filed with respect to the 35 USC 103 rejection have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant asserts that Schettini teaches away from using antibodies as checkpoint inhibitors. However, “mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Simply pointing out that some embodiments might be preferential such as aptamers, does not necessarily constitute teaching away of unmentioned alternatives, such as antibodies. Particularly, when use of antibody checkpoint inhibitors is so well established in the prior 
It would appear that some embodiments of the claimed kits exhibited surprising and unexpected results that could not be predicted by one of skill in the art. Example 6 in the instant application describes the B16 melanoma growth inhibition activity of PHY906 with Anti-PD-Ll, Anti-PD 1 and Anti-CTLA4 antibodies. As shown in FIGs. 6A-6D, the combination of Anti-PD-Ll and PHY906 had a large effect on hindering the growth of tumors in the mouse models (FIG. 6A). The combination of Ant-PDl and PHY906 had a stronger effect than either individually as well. Additionally, the CMT-167 non-small cell lung cancer tumor inhibition activity of PHY906 with Anti-PD 1 antibodies was measured (Example 8). The effect of PHY906 alone and in combination with Anti-PDl antibodies against CMT-167 non-small cell lung cancer tumors, in vivo, was tested by administering: a dosage of 500 mg/kg PHY906 twice per day, a dosage of 200 pg of Anti-PDl antibodies per mouse once at the beginning of the experiment or a combination of both treatments. It was found that while both treatments individually hampered tumor growth, the combination of PHY906 and Anti-PDl demonstrated a much greater inhibitory effect on the growth of non-small cell lung cancer tumors. The claimed kit displayed synergistic effects with the claimed combination of immune checkpoint inhibitors and herbal extracts. These synergistic effects could not have been predicted by one of skill in the art at the time of filing of this application.
Applicant has provided specific experimental conditions for each of the studies reported herein. Materials and methods for performing the listed studies and the 
The unexpected results were obtained with a specific combination of ingredients in specific amounts apparently resulting in some synergistic results, while the claims are not so limited. Whatever secondary consideration is at issue, be it commercial success or unexpected/surprising results, it must bear a relation to the claimed invention, i.e., a nexus. This is particularly relevant when the unexpected result is a synergy between constituent components, which is highly unpredictable and dependent on relative proportions of individual ingredients. Likewise the fact that in Greenfield the CCPA noted that "there is no recitation of the conditions under which these 'formulations' were tested, and there is no factual support for the general allegation that unexpected results were obtained. No specific test results regarding these 'formulations' are disclosed.", 
The claimed invention as broadly claimed is simply a combination of components each individually known to possess anti-cancer properties, which any person of ordinary skill in the art would find obvious to combine. 	Applicant is directed to pages 12-13 of KSR v. Teleflex (500 U.S. 398, 2007) ("... the Court has held that a "patent for a combination which only recites old elements with no change in their respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men." Great Atlantic and Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious whan it does no more than yield predictable results." "When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field of a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”
As for the unexpected results, which involves some synergism between constituent components, this is an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients. In order to accord Henny Penny Corp. v. Frymaster LLC, 938 F.3d 1324, 1332 (Fed. Cir. 2019) (quoting Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 1392 (Fed. Cir. 1988)). “The patentee bears the burden of showing that a nexus exists.” WMS Gaming Inc. v. Int’l Game Tech., 184 F.3d 1339, 1359 (Fed. Cir. 1999). “To determine whether the patentee has met that burden, we consider the correspondence between the objective evidence and the claim scope.” Henny Penny, 938 F.3d at 1332.
Further, with respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
Therefore, the invention as a whole was prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.